0:sr REHEARING.
Before the law will take from one land owner his superior title, and confer it upon a junior claimant by virtue of adversary possession under the statute/of limitations, it requires that such junior claimant establish by positive evidence, such adverse possession to have been actual, open, notorious, exelu-*382¡sive and continuous for tbe statutory period of ten years. No mere acts of trespass or temporary occupancy for the purposes -of felling timber and cultivating patches of ground,, with intervening lapses of no occupancy, unaccounted for, will satisfy ;such requirement of the law.
If the defendant, George W. Braden had enjoyed such uninterrupted possession, his evidence alone should have been •sufficient to have established a prima facie case, whereas it is wholly insufficient for this purpose. For the period of ten years that he claims to have owned and had possession o'f the interlock, there was no building or other house upon it. The Higgs house, which was shown to have been occupied at various "times by himself and tenants, is entirely outside of the interlock, and there is not shown to have been any continuity of possession even as to this. Because it is shown to have been -occupied at various times, the court is asked to infer that it was occupied all the time, although the evidence wholly fails to ■show any connection between the occupancy of the various alleged tenats. This is pure guess work, and not just, legal inference.
So that George W. Braden’s testimony proves the weakness of 'his case, and clearly establishes the fact that his possession, whatever it may have been falls far short of the just requirements -of the law., He testifies that while he lived in the Riggs house, which was off the interlock, he only tried to cultivate the Trem-bly field within the interlock one year. “The land was too poor, and didn’t bring anything.” This shows plainly why nobody lived upon and cultivated the interlock continuously, and this was because the land was too poor, and would not bring anything. No doubt the house was built purposely off of the interlock to prevent its being included therein, and yet the main part of the defendant Braden’s evidence, and the reliance of his counsel relate to the possession of this house, and not to actual •occupancy ■ of any portion of the interlock. The plaintiff, who is not contradicted, testifies that he purchased the land in 1888, had it surve3>-ed the following spring. That would be in 1889, and in a year or two afterward, had it surveyed by John Cain, that there was no house on the land, but that there was an old house off of it a considerable distance. “There is an old log house there at this time, but there is nobody occupying it. It *383is in a dilapidated condition.” This undoubtedly refers to the time when he was at and saw the house, although it may have included the time of the trial of the suit. He further says he saw nobody occupying or farming the land at any of the various times he was on or over it, and knew nothing about defendant’s claim of trespassing until shortly before the institution of this suit. It seems to me that the evidence clearly shows that George W. Braddon had some notion at one time of claiming the land, but having robbed it of its timber, and found it too poor to raise anything, he ábandoned it as not worth the trouble, but after it was about to be developed for oil by the plaintiff, he began again trespassing upon it for the purpose of renewing his claim thereto. The same may be said as to the Hester Deem tract. The proof of neither of the claimants is of that strong, unbroken character that will justify the law in divesting plaintiff of his title to the land in controversy and vesting it in the defendants. If defendants’ evidence had been sufficient, the labors of counsel would have been greatly simplified. Good argument cannot strengthen defective evidence. The former opinion is adhered to fully and confirmed.